Wilson, Judge:
The merchandise involved in these appeals consists of certain canvas shoe tops exported from Japan during June 1959. The appeals have been submitted for decision upon the following stipulation of counsel for the parties hereto:
Mb. Glad: * * *
I offer to stipulate that the merchandise involved herein consists of youth size, boys’ size, and men's size canvas shoe tops, which were exported from Japan during the month of June, 1959.
I further offer to stipulate that the export value of such merchandise, as defined under the New Value statute which went into effect on February 28, 1958, are as follows:
For the youth size, 16.75 cents per pair; for the boys’ size, 21.75 cents per pair; and, for the men’s size, 28% cents per pair, net packed.
Mb. Bbaveeman : From information obtained from Examiner Dresser, who is present in court today, the Government so stipulates.
On the agreed facts, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:
For the youth size, 16.75 cents per pair; for the boys’ size, 21.75 cents per pair; and, for the men’s size, 28% cents per pair, net packed.
Judgment will be entered accordingly.